        Case: 3:20-cv-00081-SA-JMV Doc #: 9 Filed: 07/20/20 1 of 1 PageID #: 38




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

EVELYN STEVENS,
   Plaintiff,

vs.
                                                  CIVIL NO. 3:20-cv-00081-SA-JMV


COMMISSIONER OF SOCIAL SECURITY,
  Defendant.

                                              ORDER

        After consideration of Defendant’s Second Motion for Stay of Proceedings [8], the Court

finds the Motion should be granted in part.

        THEREFORE, IT IS ORDERED that this action is STAYED for 60 days from this date

or until such time as the Defendant files a certified copy of the administrative record, whichever

is earlier.

        This, the 20th day of July, 2020.



                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
